Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2184

                           DOROTHEA LANGITAN,
                               Petitioner,

                                      v.

                        ALBERTO GONZALES,
              ATTORNEY GENERAL OF THE UNITED STATES,
                           Respondent.*


         ON PETITION FOR REVIEW OF AN ORDER AND DECISION
               OF THE BOARD OF IMMIGRATION APPEALS


                               Before
                      Torruella, Circuit Judge,
                   Siler,** Senior Circuit Judge,
                     and Howard, Circuit Judge.


     William A. Hahn and Hahn & Matkov for petitioner.
     Michael J. Sullivan, United States Attorney and Shelbey D.
Wright, Assistant United States Attorney, on brief for respondent.


                            October 14, 2005




     *
      Alberto Gonzales was sworn in as United States Attorney
General on February 3, 2005. We have therefore substituted
Attorney General Gonzales for John Ashcroft as the respondent.
See Fed. R. Civ. P. 25(d)(1); Fed. R. App. P. 43(c)(2).

     **Of the Sixth Circuit, sitting by designation.
           Per Curiam.   Dorothea Langitan petitions for review of

the decision of the Board of Immigration Appeals ("BIA") to deny

her applications for asylum and withholding of removal. We dismiss

the asylum claim for a lack of jurisdiction and deny the remainder

of the petition.

           Langitan is a native and citizen of Indonesia.               She

entered the United States on March 7, 2001 under a non-immigrant

visitor's visa.    On March 11, 2002, she filed applications for

asylum, withholding of removal, and relief under the United Nations

Convention Against Torture ("CAT"). In April 2002, the Immigration

and Naturalization Service ("INS") issued a notice of removal

charging Langitan with unlawfully remaining in the United States

beyond the terms of her visa and being subject to removal under 8

U.S.C. § 1227(a)(1)(B).1      A removal hearing before an immigration

judge ("IJ") was subsequently convened to consider Langitan's

applications for relief.

           Langitan was the only witness at the removal proceeding.

She testified that she was subject to persecution by members of the

Muslim majority in Indonesia because of her Roman Catholic faith.

Langitan   described   four    incidents   to   support   her   claim    of




     1
      In March 2003, the relevant functions of the INS were
reorganized and transferred into the new Department of Homeland
Security.

                                   -2-
persecution.2    In November 2000, people who Langitan thought were

Muslim threw rocks at the church in which she was worshiping.

Nobody was hurt, the building was not damaged, and the authorities

were not notified.   Around the same time, Langitan saw a flyer that

stated that it would be a "bloody Christmas," but she conceded that

she did not know the origin of the flyer.

           The other two incidents occurred at the local Catholic

hospital where Langitan worked as a nurse.        Langitan detailed two

incidents in which Muslims with critically ill relatives threatened

her with violence if the relatives died.         Langitan admitted that

those making the threats did not mention her religion and that the

remarks could have been motivated by anxiety about the relative's

condition.    Langitan further conceded that she has never suffered

anti-Catholic intimidation from any government official; that she

freely participated in the Indonesian political process; that her

Catholic   church   and   hospital   are   currently   operating   without

substantial interference from government authorities; and that her

son still resides in Indonesia, attends Catholic school, and openly

practices Catholicism.

           The IJ rejected Langitan's applications for relief on two

grounds:     (1) Langitan's asylum application was time-barred; and

(2) Langitan had failed to demonstrate that she was likely to


     2
      In addition to these specific incidents, Langitan stated that
she had heard rumors about incidents of anti-Catholic violence in
other parts of Indonesia.

                                     -3-
suffer persecution on account of her religion if she returned to

Indonesia.   Langitan appealed to the BIA which generally affirmed

and specifically endorsed the IJ's conclusion "that [Langitan] was

ineligible for asylum because of a failure to file for such relief

within the required time period." Langitan sought reconsideration,

which the BIA denied, and then petitioned this court for review.

          Langitan raises three issues.     First, she contends that

the BIA erred in determining that her asylum application was

untimely. Second, she claims that there was inadequate evidence to

support the IJ's ruling that she had not demonstrated a likelihood

of persecution on her return to Indonesia.       Finally, she argues

that her removal proceeding was conducted in an unfair manner.

          We   lack   jurisdiction   to   consider   Langitan's   claim

concerning the timeliness of her asylum application. An individual

applying for asylum must "demonstrate[] by clear and convincing

evidence that the application has been filed within 1 year after

the date of the [individual's] arrival in the United States."         8

U.S.C. § 1158(a)(2)(B).    We may not review the BIA's conclusion

that an asylum application was filed outside the time period

specified in 8 U.S.C. § 1158(a)(2)(B).     See 8 U.S.C. § 1158(a)(3);

see also Njenga v. Ashcroft, 386 F.3d 335, 339 (1st Cir. 2004).

          While an asylum application is subject to a one-year

filing deadline, no such deadline applies to an application for the

withholding of removal.   See Zheng v. Gonzales, 409 F.3d 804, 808


                                 -4-
(7th Cir. 2005).         We therefore may consider the merits of this

claim.3       To establish eligibility for withholding of removal,

Langitan had to prove that "upon deportation she was more likely

than not to face persecution on account of . . . [her] religion .

. . ."      Njenga, 386 F.3d at 339 (emphasis in original).         We review

the determination that Langitan did not meet this standard for

substantial evidence.        See id. at 339-40.     Under the substantial

evidence test, we will reverse "only when the record evidence would

compel a reasonable factfinder to make a contrary determination."

Aguilar-Solis v. INS, 168 F.3d 565, 569 (1st Cir. 1999).             Because

the BIA adopted the reasoning of the IJ in its entirety, we review

the decision of the IJ directly. See Njenga, 386 F.3d at 338.

              Langitan   contends   that   the   IJ's   rejection    of   her

withholding of removal claim was based on a selective reading of a

State       Department   Report   concerning     religious   tolerance     in

Indonesia.       We disagree.     The State Department Report contained

mixed conclusions about the situation in Indonesia.             The Report

recognized that there had been reports of civil strife between

Muslims and Christians in certain parts of the country.               But it

also noted that, during 2001, the Indonesian Government had worked

to end much of the Muslim-Christian violence.             The IJ read the



        3
      Langitan also sought relief under the CAT but does not here
press any arguments relative to this claim. We therefore consider
the CAT claim waived. See Mediouni v. INS, 314 F.3d 24, 28 n.5
(1st Cir. 2002).

                                     -5-
Report as recognizing that religious violence was on the wane in

Indonesia, and his reading was not unreasonable.

              In any event, Langitan's testimony amply supports the

IJ's conclusion that she was unlikely to face religious persecution

if she returned to Indonesia.            Langitan testified to only a single

act    of    religiously    motivated      violence      --   the    rock    throwing

incident.      Cf. Bocova v. Gonzales, 412 F.3d 257, 263 (1st Cir.

2005) (stating that generally the violence required to demonstrate

an entitlement to asylum must be "systematic rather than reflective

of a series of isolated incidents").                 Moreover, she acknowledged

that   her    son,   a   practicing      Catholic,     continues     to     reside   in

Indonesia, and she did not indicate that he is in any danger.

See    Aguilar-Solis,      168    F.3d   at    573    ("[T]he   fact      that   close

relatives continue to live peacefully in the alien's homeland

undercuts the alien's claim that persecution awaits his return.");

see also Khalil v. Ashcroft, 337 F.3d 50, 56 (1st Cir. 2003)

(finding no well-founded fear of persecution where petitioner's

sibling      remained      in    country      of     origin   without       suffering

persecution).        Finally,      Langitan        admitted   that   the     Catholic

institutions with which she associated are currently operational.

These facts provide substantial evidence to support the conclusion

that Langitan is unlikely to face religious persecution upon her

return to Indonesia.




                                         -6-
           Finally, Langitan contends that her removal proceeding

was unfair.    She bases this claim on the questioning by the IJ

concerning    her   testimony   about   the   hospital   incidents   --

questioning she describes as "aggressive."      This argument was not

raised either before the IJ or the BIA so we will not consider it.

See Njenga, 386 F.3d at 338; Opere v. INS, 267 F.3d 10, 14 (1st

Cir. 2001).

           The petition for review is dismissed in part and denied

in part.




                                  -7-